
	

114 HRES 528 IH: Expressing the sense of the House of Representatives regarding the Victims of the Terror Protection Fund.
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 528
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Ms. Jackson Lee (for herself, Ms. Judy Chu of California, Mr. Dold, Mr. Rangel, Ms. Hahn, Ms. Kelly of Illinois, Ms. Fudge, Mrs. Watson Coleman, Ms. Sewell of Alabama, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the Victims of the Terror Protection
			 Fund.
	
	
 Whereas the United Nations Convention Against Corruption (UNAC) obliges state parties to implement a wide and detailed range of anticorruption measures affecting their laws, institutions and practices;
 Whereas these measures aim to promote the prevention, detection, and sanctioning of corruption, as well as the cooperation between state parties on these matters;
 Whereas the UNAC promotes preventive measures, criminalization of a wide range of offenses and contains a broad definition of the term public official, including offenses related both to public sector corruption and private sector (private-to-private) corruption;
 Whereas the UNAC’s asset recovery provision is robust and delineates a global asset recovery framework and strategy and covers countries in a variety of nation states from the north and south;
 Whereas the technical cooperation and information exchange provision of the UNAC provides for enhanced financial and material assistance to developing countries and technical assistance to developing countries and countries in transition to help them implement the Convention, without which such countries will be in a position to implement UNAC requirements;
 Whereas asset recovery is a fundamental principle of UNAC, where high-level corruption has plundered the national wealth, and where resources are badly needed for reconstruction and the rehabilitation of societies under new governments;
 Whereas the needs of countries seeking the illicit assets had to be reconciled with the legal and procedural safeguards of the countries whose assistance is sought with emphasis on cooperation and assistance;
 Whereas in the case of embezzlement of public funds, one of the manners in which the confiscated assets could be disposed of is as compensation to the victims affected by the underlying crime;
 Whereas an effective asset recovery provision created by a state party such as the United States will support the efforts of other countries to redress the worst effects of corruption while sending a message to corrupt officials that there will be no place to hide illicit assets;
 Whereas the United States Department of Justice implements and enforces the UNAC vis-a-vis its Justice’s Kleptocracy Asset Recovery Initiative;
 Whereas to date, the forfeited Abacha funds is the largest kleptocracy forfeiture action ever brought in the United States totaling approximately $458,000,000 of forfeited assets recovered by Justice’s Kleptocracy Asset Recovery Initiative from former Nigerian Dictator Sanni Abacha;
 Whereas, as delineated in the UNAC and pursuant to Justice’s Kleptocracy Initiative, upon recovery of proceeds of crime or corruption-related assets, the Attorney General as the Chief Prosecutor of the United States has the discretion to dispose of the funds as she deems fit, especially where high-level corruption has plundered the national wealth, and where resources are badly needed for reconstruction and the rehabilitation of societies under new governments;
 Whereas the Abacha Administration embezzled Nigerian public funds under among other false claims that the Administration was investing in national security measures to protect Nigeria and the Nigerian people;
 Whereas, as a result of or in part because of the Government of Nigeria’s failure to invest in and implement security measures, the security in Nigeria is tenuous and the country is currently under continuous threat by the ISIS affiliated group Boko Haram;
 Whereas, as recently as May 2015, Nigeria is reported as having the highest number of displaced persons in Africa and the third largest in the world following Syria and Colombia in part because of security issues and the continual threat of Boko Haram;
 Whereas according to a report by the Internal Displacement Monitoring Center, an estimated 3,300,000 persons have been displaced and 5,500 killed as a result of violence in general and Boko Haram specifically in Nigeria;
 Whereas according to a UNICEF report, Nigeria, with its population of 174,000,000 people, has seen an estimated 1,500,000 people flee their homes to escape Boko Haram trafficking and terrorist related violence;
 Whereas according to Amnesty International, thousands of women and girls have been abducted by the group with some shared to fighters as a reward or trafficked as sex slaves;
 Whereas in April 2015 alone, 700 women and girls were rescued from Boko Haram militants in the Sambisa Forest with hundreds visibly pregnant;
 Whereas Boko Haram has claimed responsibility for trafficking, kidnapping, deaths, and displacement of thousands of Nigerian children, women, and men;
 Whereas among others, Boko Haram also allegedly kidnapped 276 school girls from their dormitories in Chibok in northeastern Nigeria while they were in the midst of exam preparation;
 Whereas the still missing Chibok girls are part of the approximately 3,300,000 persons displaced in the Lake Chad Basin which sits on the edge of the Sahara which encompasses Chad, Cameroon, Niger, and Nigeria;
 Whereas the United Nations Convention against Trans­na­tion­al Organized Crime is a legally binding instrument through which state parties commit to taking a series of measures against transnational organized crime;
 Whereas the Protocol to Prevent, Suppress and Punish Trafficking in Persons, especially Women and Children, was adopted by General Assembly resolution 55/25 and entered into force on December 25, 2003;
 Whereas the Convention and the Protocol are the first global legally binding instruments with an agreed definition on trafficking in persons;
 Whereas a key objective of the Protocol is to protect and assist the victims of trafficking in persons with full respect for their human rights; and
 Whereas the human rights of the victims of Boko Haram to life, security, and livelihood have been violated in derogation of the Universal Declaration of Human Rights, the United Nations Conventions on the Rights of the Child, the International Covenant on Civil and Political Rights and its two Optional Protocols, and the International Covenant on Economic, Social and Cultural Rights, among others: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)Boko Haram and other terrorist organizations be declared an existential threat to the human rights, well-being, and security of the Nigerian people and their regional neighbors with its relentless drive to commit genocide in Nigeria;
 (2)there is an urgency for a framework to address the unprecedented migrant and refugee crisis across the Mediterranean triggered by violent extremism, conflict, and natural disasters;
 (3)the global strategy for ending the suffering, preventing displacement, and creating solutions for displaced persons in Africa include a multi-pronged strategy which would among others include a Victims of Terror Protection Fund, sustained humanitarian response, government and civil society capacity building, and the creation of resilient political and security infrastructures and landscapes;
 (4)military technical assistance be provided to Nigeria and its neighbors, owing to the fact that the threat of Boko Haram has been so serious that the United Nations Security Council and neighboring African countries have called for accelerated military collaboration to combat this extremist group and any of its affiliates;
 (5)the victims of Boko Haram should be provided the dire humanitarian assistance which the Victims of Terror Support Fund can provide pursuant to the Universal Declaration of Human Rights, the United Nations Conventions on the Rights of the Child, the International Covenant on Civil and Political Rights and its two Optional Protocols, and the International Covenant on Economic, Social and Cultural Rights, among others; and
 (6)the Victims of Terror Support Fund should be modeled after the cases of Khazistan and Equatorial Guinea where prior kleptocracy initiatives have been created to benefit communities and victims in need of support.
			
